AGREEMENT

This Agreement (this “Agreement”) is made as of May 15, 2002, by and between EOS
International, Inc., a Delaware corporation (formerly dreamlife, inc.) (“EOS”)
and Weichert Enterprises, LLC, a Delaware limited liability company
(“Weichert”).


RECITALS

                A.  Reference is made to the Secured $3,000,000 Bridge Loan
Promissory Note dated as of December 14, 2001, as amended, issued by EOS to
Weichert (the “Note”) and the Secured $3,500,000 Bridge Loan Promissory Note
dated as of December 14, 2001, as amended, issued by EOS to DL Holdings I,
L.L.C. (the “DL Note”).

                B.  Reference is made to the Warrant to purchase common stock of
EOS dated as of December 14, 2001, as amended, issued by EOS to Weichert (the
“Warrant”).

                C.  EOS and Weichert desire to further amend the Note and the
Warrant on the terms set forth herein.

                EOS and Weichert hereby agree as follows:


1. The Note Amendments.


                Extension of Maturity Date.  The reference to “May 15, 2002” in
the definition of “Maturity Date” set forth in Section 1 of the Note is hereby
deleted and in its place inserted “June 7, 2002”.

                Reference to Warrant.  The reference to “May 16, 2002” in
Section 2(b) of the Note is hereby deleted and in its place inserted “June 8,
2002.”


2. The Warrant Amendments.


                Amendments Relating to Section 5.   If the Note and the DL Note
are repaid in full on or prior to June 7, 2002, then Section 5.2 of the Warrant
is deleted in its entirety and in its place inserted “[intentionally
omitted]” and the reference to Section 5.2 in Section 5.4 is deleted without any
further action by the parties hereto in each case effective April 15, 2002.
Notwithstanding Section 5.2, no adjustment provided for therein shall be made
during the period of April 15, 2002 through and including June 7, 2002 but if
the Note and the DL Note are not paid in full on or before June 7, 2002, then
any adjustment which would have been made pursuant to Section 5.2 but for this
sentence shall thereupon be made effective June 8, 2002.

                Deletion of Definitions.  If the Note and the DL Note are repaid
in full on or prior to June 7, 2002, then Section 9 of the Warrant is amended by
deleting therefrom the following definitions: “Fair Market Value,” “Issue
Date,” “New Issuance,” “New Issue Price” and “Relevant Date” in each case
effective April 15, 2002.

                Amendment of Exercise Period.  The definition of “Exercise
Period” set forth in Section 9 of the Warrant is hereby amended to mean the
period from June 8, 2002 to June 8, 2007.

                Amendment of Introductory Paragraph.   The introductory
paragraph of the Warrant is amended by adding after the words “$2.95 per share”,
the following words “, provided however, that if the Company sells any Common
Stock for its own account during the period from April 15, 2002 through and
including June 7, 2002 for cash in a private placement or public offering (a
“Qualifying Sale”), then the exercise price per share shall be the weighted
average cash price paid for each share of Common Stock (without reduction for
any fees or expenses including placement agent fees and expenses and/or
underwriters’ discounts or commissions and without allocation of any cash
consideration received by the Company in such a transaction to any warrants or
options to purchase Common Stock or any registration rights granted by the
Company in any Qualifying Sale) (except in no event will sales under written
agreements by the Company to sell the Common Stock existing on April 15, 2002 be
a Qualifying Sale).”

                In WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date and year first above written.


WEICHERT ENTERPRISES, LLC


By:       GERALD C. CROTTY
——————————————
Name:  Gerald C. Crotty
Title:    President EOS INTERNATIONAL, INC.


By:       PETER A. LUND
——————————————
Name:  Peter A. Lund
Title:    Chairman
